Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered February 14,1994, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*560Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of grand larceny in the fourth degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s objection to the jury charge on the issues of flight and consciousness of guilt is unpreserved for appellate review (see, Up-Front Indus. v U. S. Indus., 63 NY2d 1004; Reed v Federal Ins. Co., 123 AD2d 188, 195, affd 71 NY2d 581). In any event, the defendant’s contention is without merit (see, People v Warren, 76 NY2d 773; People v Ford, 66 NY2d 428; People v Rodriguez, 135 AD2d 586; People v Gibson, 128 AD2d 724). Bracken, J. P., O’Brien, Florio and Luciano, JJ., concur.